DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  “non-transitory” is needed in order not to handle signals.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
It is appeared that the Specification is a translation by a machine. 
Independent claims 1 and 8 – 9 recited “first calibration curve data in which effects on concentrations of the components to be measured from higher boiling compounds whose boiling point is higher than a heating temperature of an analyzer into which the test gas has been introduced have been corrected”. It is determined that the Specification fails to disclose how it is corrected so as for ordinary artisans to understand this claimed limitation.
Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the Specification fails to disclose how it is corrected so as for ordinary artisans to understand it.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, and 6 – 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slager (Thermochimica Acta, 2005).
With respect to independent claim 1, Slager teaches a gas analysis device that analyzes components to be measured that are contained in a test gas using a light spectrum obtained by irradiating light IR as disclosed in Abstract onto the test pas, comprising:
a calibration curve data storage section in order to have calibration curves as shown in Figs. 1 – 6 Slager should have a memory in which is stored first calibration curve data in which effects on concentrations of the components to be measured from higher boiling compounds whose boiling point is higher than a heating temperature of an analyzer as shown in Fig. 1 into which the test gas has been introduced have been corrected; and
a concentration calculation section In 3.3 on . 98 Slager discloses identifying and quantifying desired component, therefore teaching this element  that calculates concentrations of components to be measured using the first calibration curve data.
With respect to dependent claim 2, Slager teaches wherein the calibration curve data storage section additionally stores second calibration curve data in which the effects from the higher boiling point compounds have not been corrected as shown in Fig. 1; it is noted that how to perform “corrected” or “not corrected” is  not disclosed, therefore being not clear, and when the higher boing point compounds are not contained in the test gas, the concentration calculation section calculates concentrations of the components to be measured using the second calibration curve if there is water vapor as shown in Fig. 1, calibration curve of Fig. 1 can be used to determine the concentration of waters.
With respect to dependent claim 6, Slager teaches in Fig. 6 wherein the higher boiling compounds methanol, xylene are alkanes having a carbon number of not less than 10 and not more than 20.
With respect to dependent claim 7, Slager teaches in 2. Experimental on p. 94 a cell that contains the test gas; and a heating unit that heats the cell, wherein a temperature of the cell that is heated by the heating unit is the heating temperature.
With respect to independent claim 8, as discussed above in the rejection justification to claim 1, Slager teaches a storage medium storing a program as seen in Fig. 8 Slager should have a program to perform quantification  for a gas analysis device that is used in a gas analysis device that analyzes components to be measured that are contained in a test gas using a light spectrum obtained by irradiating light onto the test gas, and that causes a computer to perform functions of
a calibration curve data storage section in which is stored first calibration curve data in which effects on concentrations of the components to be measured from higher boiling compounds whose boiling point is higher than a heating temperature of an analyzer into which the test gas has been introduced have been corrected; and
a concentration calculation section that calculates concentrations of components to be measured using the first calibration curve data.
With respect to independent claim 9, as discussed above in the rejection justification to claim 1, Slager teaches gas analysis method in which components to be 
a calibration curve data storage step in which first calibration curve data in which effects on concentrations of the components to be measured from higher boiling compounds whose boiling point is higher than a heating temperature of an analyzer into which the test gas has been introduced have been corrected is stored: and
a concentration calculation step in which concentrations of components to be measured are calculated using the first calibration curve data.
Allowable Subject Matter
Claims 3 – 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 3, the prior art of record fails to teach or reasonably suggest:
wherein the calibration curve data storage section stores calibration curve data for higher boiling compounds that is used to calculate concentrations of the higher boiling compounds, and there is further provided a determination section that determines whether or not concentrations of the higher boiling compounds calculated by the concentration calculation section using the higher boiling compound calibration curve data are equal to or less than  predetermined threshold value, and when the concentrations of the higher boiling compounds are determined by the determination 
With respect to dependent claim 4, the prior art of record fails to teach or reasonably suggest:
 wherein there is further provided a qualitative analysis data acceptance section that receives qualitative analysis data obtained as a result of qualitative analysis being performed on the test gas, and when the qualitative analysis data shows that the higher bowling compounds are contained in the test gas, the concentration calculation section calculates concentrations of the components to be measured using the first calibration curve data.
	With respect to dependent claim 5, because of its dependency on claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884